IN THE SUPREME COURT OF PENNSYLVANIA


In the Matter of                             :   No. 2646 Disciplinary Docket No. 3
                                             :
JAMES ROBERT PROTASIO                        :   Board File No. C3-18-377
                                             :
                                             :   (Lycoming County Court of Common
                                             :   Pleas, Criminal No. 803-2018)
                                             :
                                             :   Attorney Registration No. 28734
                                             :
                                             :   (Lycoming County)


                                            ORDER

PER CURIAM
       AND NOW, this 26th day of September, 2019, upon review of the responses to a

rule to show cause why James Robert Protasio should not be placed on temporary

suspension, the Rule is made absolute, and he is placed on temporary suspension. See

Pa.R.D.E. 214(d)(2). The temporary suspension shall be effective thirty (30) days from

the date of this Order. See Pa.R.D.E. 214(d)(3). James Robert Protasio shall comply

with all the provisions of Pa.R.D.E. 217.